Name: Commission Regulation (EEC) No 1787/88 of 24 June 1988 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus and Jordan
 Type: Regulation
 Subject Matter: Europe;  Asia and Oceania;  prices;  agricultural activity
 Date Published: nan

 No L 158/ 14 Official Journal of the European Communities 25. 6. 88 COMMISSION REGULATION (EEC) No 1787/88 of 24 June 1988 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus and Jordan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus and Jordan ('), and in particular Article 5 (2) (a) thereof, Whereas, pursuant to Article 3 of abovementioned Regulation (EEC) No 4088/87, Community producer prices applicable for fortnightly periods are fixed twice a year before 15 May and 15 October for uniflorous carnations, multiflorous carnations, large-flowered roses and small-flowered roses ; whereas pursuant to Article 1 of Commission Regulation (EEC) No 700/88 (2), prices for roses are determined on the basis of the average daily prices recorded on the representative producer markets for the pilot varieties of quality grade 1 in the three preceding years ; whereas for carnations those prices are fixed under the same conditions for the bloom and spray types ; whereas, for the determination of the average, prices which differ by 40 % and more, from the average price recorded on the same market during the same period during the three preceding years are excluded ; Whereas the Community producer prices for the fortnightly periods from 1 June to 6 November 1988 should be determined on the basis of data provided by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION : Article 1 The Community producer prices for large-flowered roses, small-flowered roses, uniflorous carnations and multiflorous carnations provided for in Article 3 of Regulation (EEC) No 4088/87 for the fortnightly periods from 1 June to 6 November 1988 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 382, 31 . 12. 1987, p . 22. 2 OJ No L 72, 18 . 3 . 1988, p . 16. 25. 6. 88 Official Journal of the European Communities No L 158/ 15 ANNEX Community producer prices (ECU per 100 pieces) Weeks Period Uni ­ florous carnations Multi ­ florous carnations Large flowered roses Small flowered roses 23/24 from 1 . 6 . to 19 . 6 . 1988 10,10 11,74 16,76 10,78 25/26 from 20 . 6 . to 3 . 7 . 1988 10,30 12,14 19,21 8,71 27/28 from 4. 7 . to 17 . 7 . 1988 8,89 9,72 16,36 7,14 29/30 from 18 . 7. to 31 . 7 . 1988 7,98 10,33 16,27 7,54 31 /32 from L 8 . to 14 . 8 . 1988 10,32 10,88 18,83 8,81 33/34 from 15. 8 . to 28 . 8 . 1988 9,68 8,36 18,79 7,78 35/36 from 29 . 8 . to 11 . 9 . 1988 10,07 9,13 19,85 8,92 37/38 from 12. 9 . to 25. 9 . 1988 12,49 10,97 21,79 9,79 39/40 from 26. 9 . to 9 . 10 . 1988 10,71 9,62 23,98 9,41 41 /42 from 10 . 10 . to 23 . 10 . 1988 10,22 9,92 25,74 10,37 , 43/44 from 24. 10 . to 6. 11 . 1988 16,89 11,62 28,62 13,05